DETAILED ACTION
Response to Amendment
A Reply was filed 28 March 2022.  The amendments to the claims and title have been entered.  Claim 1 is pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 is interpreted as not positively reciting an in-core instrument nor a control rod assembly.  Nor are any dimensions recited.  The structure of apparatus claim 1 is interpreted as follows:
A guide pin inserted into an aligning hole of a top nozzle, 
the guide pin having a guide hole axially formed therein, 
wherein the guide hole 
extends from an upper end of the guide pin to an end of the guide pin located within the top nozzle, 
and aligns with the aligning hole, 
the aligning hole extending through the top nozzle.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant's arguments lack a valid explanation of, and do not specifically point out, which specific claim language distinguishes the claim from the applied references.  

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dujin (US 2014/0241486).
Dujin teaches a guide pin (219) having a guide hole (230) axially formed therein (e.g., Figure 3).  The guide hole can “extend completely through” the guide pin (last line of [0030]).  Thus, the  guide hole extends from an upper end of the guide pin to the other end of the guide pin.  
Dujin also teaches a top nozzle (18).  The skilled artisan would understand that  a top nozzle and an upper end fitting are the same, as confirmed by Dujin at [0003].  Dujin’s guide pin is totally hollow to provide fluid flow “through the end fitting” [0017].  Thus, Dujin’s aligning hole extends through the top nozzle. 
The guide hole structurally allows for an in-core instrument to be inserted therein, especially since dimensions of an in-core instrument are not recited.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesham (US 3,971,575).


Lesham teaches a guide pin (34) having a bore therethrough (e.g., col. 5, lines 39-41; Figures 2 and 6).   The bore constitutes a guide hole.  The guide hole extends from an upper end of the guide pin to the other end of the guide pin.  
Lesham also teaches a top nozzle (14; 28, 30).  The guide pin (34) passes through the top nozzle (col. 4, lines 22-24).  Thus, the aligning hole extends through the top nozzle.
The guide hole structurally allows for an in-core instrument to be inserted therein, especially since dimensions of an in-core instrument are not recited.

Claim Rejections - 35 USC § 103
Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dujin (US 2014/0241486) in combination with Park (KR 20130080349).
Even if claim 1 was somehow interpreted as having a positively recited in-core instrument, the claim would still be unpatentable over Dujin in combination with Park.
Dujin is discussed above.  Dujin also discloses in-core instruments [0011].
Park shows that it is well known in the art to have in-core instruments (210) pass into a reactor core through a hollow tube (120, 220) of a core upper press assembly (110, 130).  It would have been obvious to one of ordinary skill in the art to have modified Dujin to have had used the available hollow tube (i.e., the hollow guide pin 219) to pass an in-core instrument into the reactor core in order to reduce components, as suggested by Park (e.g. abstract).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anthony (US 3,992,259) in combination with Dujin (US 2014/0241486).
Even if claim 1 was somehow interpreted as having a positively recited in-core instrument, it would still be unpatentable over Anthony in combination with Dujin.
Anthony discloses a top nozzle (14) and a hollow guide pin (28).  The guide pin (28) has a guide hole.  The guide pin aligns the fuel assembly in position (e.g., col. 3, lines 46-51).  The guide pin includes a center opening (guide hole) (e.g., col. 4, lines 23-26).  The hollow guide pin mates via threads (50) with a hollow guide tube (12).  
Dujin shows that it is well known in the art to use a hollow guide tube (16) as a conduit for in-core instruments.  For example, note Dujin at [0003] and [0011].  Modification of Anthony to have used a hollow guide tube (and the hollow guide pin connected thereto) as a conduit for an in-core instrument, as suggested by Dujin, would have been obvious to one of ordinary skill in the art. 

Conclusion
THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.

/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303

/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646